Clermont County, No. CA92-04-038. This cause is pending before the court on the filing of a motion for an order directing the Court of Appeals for Clermont County to certify its record. Appellant’s request for extension of time to file a memorandum in support of jurisdiction was denied by this court on December 10, 1992. It appears from the records of this court that appellant has not filed a memorandum in support of jurisdiction in compliance with the Rules of Practice of the Supreme Court and therefore has failed to prosecute this cause with the requisite diligence. Upon consideration thereof,
IT IS ORDERED by the court that this cause be, and hereby is, dismissed sua sponte, effective March 4, 1993.